Case 1:20-md-02938-DJC Document 51 Filed 08/27/20 Page 1 of 11

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

IN RE EVENFLO CO., INC. MARKETING, | MDL No. 1:20-md-02938-DJC
SALES PRACTICES AND PRODUCTS
LIABILITY LITIGATION Hon. Denise J. Casper

 

This Document Relates To:

 

 

All Actions
\Proposett] MDL Order No. 2:
Appointment of Co-Lead Counsel, Liaison Counsel,
and the Executive Committee, and Guidelines for the
Efficient Management of Multidistrict Litigation
CASPER, J.
A. Appointment and Roles of Co-Lead Counsel, Liaison Counsel, and the Executive
Committee

Upon application submitted by Counsel for the Xavier Slate in accordance with this Court’s
June 9, 2020 Order (ECF No. 4), and after due consideration of (i) the work counsel has done in
identifying or investigating potential claims in this action; (ii) counsel’s experience in handling
class actions, other complex litigation, and the types of claims asserted in this action; (iii) counsel’s
knowledge of the applicable law; and (iv) the resources that counsel will commit to representing
the class, pursuant to Fed. R. Civ. P. 23(g), the Court appoints the following attorneys to serve as
Co-Lead Counsel, Liaison Counsel, and members of the Executive Committee (“EC”) with the
responsibilities for overseeing and managing this multi-district litigation for the Plaintiffs and the
Putative Classes:

1. Co-Lead Counsel

The Court hereby appoints (1) Steve W. Berman of Hagens Berman Sobol Shapiro LLP;

(2) Martha A. Geer of Whitfield Bryson LLP; and (3) Mark P. Chalos of Lieff Cabraser Heimann

010884-11/1325552 V1
Case 1:20-md-02938-DJC Document 51 Filed 08/27/20 Page 2 of 11

& Bernstein, LLP, as Co-Lead Counsel, with duties and responsibilities to efficiently manage and

direct all aspects of the litigation on behalf of Plaintiffs and the putative classes, including without

limitation:

2.

To determine, in consultation with Liaison Counsel and members of the EC, the
overall litigation strategy and position of the Plaintiffs on all matters arising
during pretrial proceedings, including drafting of briefs, initiation of and response
to discovery on behalf of Plaintiffs, and consultation with experts;

To delegate specific tasks to other counsel in a manner that ensures that pretrial
preparation for Plaintiffs is conducted efficiently, effectively, and economically;
To act as the spokesmen for Plaintiffs at pretrial proceedings, and prepare and
argue all motions presented to the Court on behalf of Plaintiffs, as well as to
oppose any motions submitted by Defendants or other parties, or delegate such
responsibilities to other counsel;

To conduct, in consultation with Liaison Counsel and members of the EC,
settlement negotiations on behalf of Plaintiffs; and

To consult with Liaison Counsel and members of the EC, and to coordinate
responsibilities of Liaison Counsel, members of the EC, and other counsel.

Liaison Counsel

The Court hereby appoints Edward F. Haber of Shapiro Haber & Urmy, LLP (Boston,

Massachusetts), as Liaison Counsel with the following duties and responsibilities:

Liaison Counsel will have responsibilities coincident with those of the members of the

Executive Committee (described below), along with fulfilling the local, on-the-ground

responsibilities for communications between the Court and other counsel, coordinating the filing

010884-11/1325552 V1
Case 1:20-md-02938-DJC Document 51 Filed 08/27/20 Page 3 of 11

of papers on behalf of Plaintiffs, and attending conferences and hearings without incurring the time
and expense of travel to Boston from elsewhere.

3. Executive Committee

The Court hereby appoints (1) Alison E. Chase of Keller Rohrback LLP, (2) Rosemary M.
Rivas of Levi & Korsinsky, LLP, and (3) Mark R. Rosen of Barrack, Rodos & Bacine as the
members of the EC with the following duties and responsibilities:

Each attorney serving on the EC will focus his or her efforts on one or more of the following
areas, in consultation with and under the direction of Co-Lead Counsel: (i) law and motion
briefing, including dispositive motions and class certification; (ii) defendant and third-party
discovery; (iii) plaintiff discovery; (iv) expert consultation and discovery; (v) trial; and
(vi) settlement and administration.

B. General Guidelines for Fee and Expense Allocation

* Only attorney and paraprofessional time, costs, and expenses incurred for the
common benefit of the class will be considered in the allocation of fees and
reimbursement of expenses.

* As to work for the common benefit of the class, only time and costs incurred pursuant
to a co-lead counsel-authorized assignment will be considered and ultimately
reimbursed.

¢ Common benefit costs and billable hours must be proper, reasonable, and necessary.
* Payments will not exceed fair value of the services performed.

* Any item of time or cost which is not described in sufficient detail to determine the
nature and purpose of the service or cost involved will not be compensated.

* Any time or cost submission which is excessive on its face, when considered as a
whole in light of the role that the attorney or other timekeeper had in the litigation,
may not be compensated.

* If it is determined that any time submitted or activity for which counsel is requesting
to be compensated is clearly outside the scope of authority or is not warranted, and/or
could not be considered to contribute to the common benefit of the class, such time
will not be allowed.

010884-11/1325552 VI
Case 1:20-md-02938-DJC Document 51 Filed 08/27/20 Page 4 of 11

* Only time spent on efforts undertaken to advance the common interests of the class
will be recognized.

¢ Time submissions must be based on contemporaneously kept records.

* Repetitive or unnecessarily duplicative work by multiple lawyers in one firm will not
be compensated.

* Clerical time or clerical tasks will not be compensated.

* Daily records of time with specificity, including hours, location, and activity, are
required,

C. Case Management Protocols for Common Benefit Work

The Court hereby adopts the following guidelines for the management of case-staffing,
timekeeping, cost reimbursement, and related common benefit issues. Co-Lead Counsel shall have
the responsibility to implement the following guidelines for the efficient management of this multi-
district litigation.

Co-Lead Counsel understand the need for efficiency and will monitor attorney billing and
expenses in order to minimize duplicative or unnecessary work. In the interest of balancing
efficiency with the need to maintain quality and thoroughness in prosecuting this case, Co-Lead
counsel will observe the following, in addition to the guidelines set forth above:

1. Staffing Practices

Co-Lead Counsel will delegate work and authorize expenditures to other firms as needed,
and will limit such delegation to tasks that are reasonable and necessary to the prosecution of this
case. Only time and costs incurred pursuant to assignments authorized by Co-Lead Counsel will
be considered and ultimately reimbursed.

a. Depositions

Unless otherwise authorized by Co-Lead Counsel, counsel for Plaintiffs shall send no more

than two (2) attorneys and one (1) paraprofessional to any deposition. When possible, counsel shall

limit attendance to no more than one (1) attorney and one (1) paraprofessional. For example, with

-4-
010884-11/1325552 VI
Case 1:20-md-02938-DJC Document 51 Filed 08/27/20 Page 5 of 11

regard to the depositions of class representative plaintiffs, counsel shall limit attendance to one
attorney selected by Co-Lead Counsel and, if necessary, one attorney from the firm representing
that particular plaintiff.

b. Court Hearings

Absent unusual circumstances, counsel for Plaintiffs shall limit attendance at non-
dispositive hearings to two (2) attorneys. Counsel attending a hearing without making an
appearance, or counsel who are not involved in briefing or arguing at the hearing, shall be advised
that their time will not be reimbursed at the time of any fee petition.

With respect to hearings related to (1) class certification; (2) motions to dismiss;
(3) motions for summary judgment; and (4) other significant pretrial motions, Co-Lead Counsel
will handle the arguments and delegate work on these important motions to other Plaintiffs’ firms,
preferably to Liaison Counsel or those on the Executive Committee, based on their knowledge of
particular areas of the case. In this manner, Co-Lead Counsel will have certain firms specialize in
certain areas of the case to reduce the learning curve and increase efficiency when it comes to
handling such motions. Any such delegation of work will be done in a manner that avoids
duplication of effort.

Consistent with the Court’s Standing Order Regarding the Involvement of Inexperienced
Attorneys, Co-Lead Counsel will attempt to involve such attorneys at hearings to the extent
practical.

Cc. Conference Calls and Meetings

Co-Lead Counsel will seek to limit the number of conference calls and group meetings that
include multiple counsel, and will limit participation to indispensable attendees. Such conference

calls and meetings will be limited to situations of strategic importance for the overall case, or

O10884-11/1325552 VI
Case 1:20-md-02938-DJC Document 51 Filed 08/27/20 Page 6 of 11

where information (e.g., settlements) needs to be disclosed and discussed. To the extent possible,
teleconferencing and video conferencing or other means will be used to limit travel expenses.

Z. Travel Expenses

Counsel for plaintiffs shall only seek reimbursement for economy or coach-class airfare
for travel. Counsel are welcome to travel by any means they choose, but may only seek
reimbursement for coach-class airfare or similarly priced travel arrangements. Counsel will
likewise make reasonable arrangements for lodging and shall seek reimbursement only for
reasonable accommodations, not to exceed $350 per night plus tax. The per diem meal expenses
will not exceed $100.

3: Administrative Expenses

Counsel may bill for all expenses reasonably incurred in prosecuting this case. Co-Lead
Counsel shall maintain records of all expenses incurred, as well as any funds maintained by
Plaintiffs’ counsel for the purpose of paying such expenses. Claims for Lexis, Westlaw,
Bloomberg, or other computerized legal research expenses should be in the actual amount charged
to the firm and appropriately allocated for these research services. All expenses shall be charged
at actual cost, without any mark-up. In-house copies shall be charged at no more than $0.15 per
page.

Co-Lead Counsel’s explicit authorization shall be required for any expenditure exceeding
$5,000. Expenditures under $5,000 will be left to the discretion of counsel working on authorized
assignments, and will be reviewed by Co-Lead Counsel in monthly reports. Counsel for Plaintiffs
shall not seek reimbursement for expenses or costs incurred as part of normal overhead costs for

running a law firm.

010884-11/1325552 V1
Case 1:20-md-02938-DJC Document 51 Filed 08/27/20 Page 7 of 11

D. Time Records
Ls Recording Requirements

All billing plaintiffs’ counsel shall record and maintain daily, contemporaneous time
records for all work performed, including work by attorneys, paraprofessionals, and assistants.
Counsel shall bill in no larger than one-tenth of an hour increments, and shall maintain records in
such a way that each billed activity is recorded separately. Counsel shall not combine billable
activities into block-billing records. Counsel will not be reimbursed for any item of time or cost
not described in sufficient detail to determine the nature and purpose of the service or cost.

2: Format

For Co-Lead Counsel to maintain all submissions of common benefit time in a fully
sortable and searchable format, all of the time and expense submissions must be provided by
submitting counsel in the following format. Once per month, a staff member in each office will
provide two files: (1) an Excel (.csv) file containing the time detail for all employees who
performed case-related work for the prior month; and (2) a PDF file, with an index, containing all
case-related expenses for the prior month.

The Excel (.csv) file containing time submissions must include the following columns of
information: (1) Case Name; (2) Date; (3) Attorney (initials); (4) Entry (time detail); (5) Task
Code; (6) Hours; (7) Current Hourly Rate; and (8) Total dollars calculated based on the rate
assigned to that attorney. A list of the Task Codes is attached hereto as Exhibit A.

3. Hourly Rates

Counsel shall record their then-present hourly rates for all attorneys and staff. Although
counsel may seek an award of fees based on their hourly rate at the time a settlement or judgment

is reached to account for the delay in payment, their billing records shall be prepared and recorded

010884-11/1325552 V1
Case 1:20-md-02938-DJC Document 51 Filed 08/27/20 Page 8 of 11

at the then-present rates. Counsel shall not bill a rate other than their standard rates at the time the
work is performed.

4, Document Review

Document review can be the most challenging area of a case in which to keep control over
time and expenses. Co-Lead Counsel will put out for bid any vendor services and strive to get the
best services for the best price without sacrificing quality. Once a document database is
established, searches will be used to create the universe of documents to be reviewed by other
counsel. A remote document review system will be used to avoid unnecessary travel expenses, and
procedures will be put in place to monitor how much time is spent reviewing documents and to
monitor the efficiency and quality of review by other firms. Depending on the volume of
documents produced, it is possible that up to 50 document reviewers will be needed. Co-Lead
Counsel will use paraprofessionals as necessary, attorneys for higher-level review, and senior
attorneys only for top-tier review and quality control. Co-Lead Counsel will impose an hourly rate
limitation on paraprofessionals and non-senior attorneys who review documents. That rate
limitation cannot be set until the volume of documents and number of reviewers is determined.
Where it proves economically advantageous, Co-Lead Counsel may employ contract attorneys to
perform efficient and focused document review. Such contract attorneys will be billed at an hourly
rate consistent with the market rate for junior associates.

5. Co-Lead Counsel Review of Time Records and Expenses

All plaintiffs’ counsel shall submit a copy of all billing and expenses to Co-Lead Counsel
for review no later than 15 days following the last day of each month. Co-Lead Counsel will collect
all billing records and expenses monthly and conduct a monthly review of time records and
expenses to ensure that costs and expenses are reasonable. Co-Lead Counsel shall take particular
care to ensure that duplicative work is not being performed. It is the responsibility of Co-Lead

-8-

O10884-11/1325552 V1
Case 1:20-md-02938-DJC Document 51 Filed 08/27/20 Page 9 of 11

Counsel to review the time submissions and notify other participating counsel if their submissions
do not substantially comply with the requirements set forth herein, or that the time submitted does
not qualify as common benefit time. Co-Lead Counsel shall have the power to discount or
eliminate non-compliant or unnecessarily duplicative bills, and shall not submit those time records
to the Court nor seek reimbursement for unnecessary expenses. Co-Lead Counsel will maintain
records in such a manner as to be prepared to submit for review a summary of their time and
expenses to the Court for its interim review if the Court so desires.

Co-lead Counsel understand that the Court may review time records in the event of a
settlement in order to perform a lodestar cross-check or otherwise ensure that plaintiffs’ counsel
have not billed unnecessarily. Co-Lead Counsel will make necessary efforts to pre-screen billing
records to eliminate unnecessary and duplicative work before submitting records to the Court.

So Ordered.

‘
} or
Dated: Ng 277 3570 Oeaw | oa
T

Denise J. Caspe
United States District Judge

 

O10884-11/1325552 V1
Case 1:20-md-02938-DJC Document 51 Filed 08/27/20 Page 10 of 11

Exhibit A
Litigation and Expense Code Set

L100 Case Assessment, Development and Administration
e L110 Fact Investigation/Development
L120 Analysis/Strategy
L130 Experts/Consultants
L140 Document/File Management
L150 Budgeting
L160 Settlement/Non-Binding ADR
L190 Other Case Assessment, Development and Administration

200 Pre-Trial Pleadings and Motions
e L210 Pleadings

¢ 1220 Preliminary Injunctions/Provisional Remedies
e L230 Court Mandated Conferences
e L240 Dispositive Motions
e 1250 Other Written Motions and Submissions
e L260 Class Action Certification and Notice
L300 Discovery

e L310 Written Discovery
L320 Document Production
L330 Depositions

L340 Expert Discovery
L350 Discovery Motions
L390 Other Discovery

L400 Trial Preparation and Trial

e L410 Fact Witnesses
L420 Expert Witnesses
L430 Written Motions and Submissions
L440 Other Trial Preparation and Support
L450 Trial and Hearing Attendance
L460 Post-Trial Motions and Submissions
L470 Enforcement

L500 Appeal
e L510 Appellate Motions and Submissions
e L520 Appellate Briefs
e L530 Oral Argument

- [0
010884-11/1325552 V1
Case 1:20-md-02938-DJC Document 51

L600 Settlement

L610 Mediation and Settlement Negotiations
L620 Mediation Submissions

L630 Settlement Documentation

L640 Notice and Claims Administration

A100 Activities

A101 Plan and prepare for

A102 Research

A103 Draft/revise

A104 Review/analyze

A105 Communicate (in firm)

A106 Communicate (with client)
A107 Communicate (with opposing counsel)
A108 Communicate (other external)
A109 Appear for/attend

A110 Manage data/files

A111 Other

E100 Expenses

E101 Copying

E102 Outside printing

E103 Word processing
E104 Facsimile

E105 Telephone

E106 Research

E107 Delivery services/messengers
E108 Postage

E109 Local travel

E110 Out-of-town travel
E111 Meals

E112 Court fees

E113 Subpoena fees

E114 Witness fees

E115 Deposition transcripts
E116 Trial transcripts

E117 Trial exhibits

E118 Litigation support vendors
E119 Experts

E120 Private investigators
E121 Arbitrators/mediators
E122 Local counsel

E123 Expert Witnesses
E124 Other professionals

-jl-

010884-11/1325552 VI

Filed 08/27/20

Page 11 of 11
